UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

EDANA ELIZABETH HERMEY,

                                                         Plaintiff,         Case # 18-CV-358-FPG
v.
                                                                            DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant.


                                                  INTRODUCTION

           Edana Elizabeth Hermey brings this action pursuant to the Social Security Act seeking

review of the decision of the Social Security Administration (“SSA”) to deny her Supplemental

Security Income (“SSI”) application. ECF No. 1. The Court has jurisdiction over this action under

42 U.S.C. §§ 405(g), 1383(c)(3).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 11, 16. For the reasons that follow, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and this matter is REMANDED to the Commissioner for

further administrative proceedings.

                                                   BACKGROUND

           Plaintiff protectively applied for SSI on September 22, 2014, alleging disability due to

bipolar disorder, autism, and borderline schizophrenia. Tr. 1 77, 151-56. On September 8, 2016,

Plaintiff and a vocational expert (“VE”) testified before Administrative Law Judge Hope G.

Grunberg (“the ALJ”). Tr. 43-76. On September 30, 2016, the ALJ issued an unfavorable decision.




1
    “Tr.” refers to the administrative record in this matter. ECF No. 10.
Tr. 20-32. After the Appeals Council denied her request for review, Plaintiff appealed to this Court.

Tr. 1-7; ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant



                                                 2
restrictions on the claimant’s ability to perform basic work activities. 20 C.F.R. § 404.1520(c). If

the claimant does not have a severe impairment or combination of impairments, the analysis

concludes with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or medically equals the criteria of a

Listing and meets the durational requirement (20 C.F.R. § 404.1509), the claimant is disabled. If

not, the ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability

to perform physical or mental work activities on a sustained basis, notwithstanding limitations for

the collective impairments. See 20 C.F.R. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. If he or she cannot,

the analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to

show that the claimant is not disabled. To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks

omitted); see also 20 C.F.R. § 404.1560(c).

                                              DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since the



                                                 3
application date. Tr. 22. At step two, the ALJ found that Plaintiff has one severe impairment:

autism spectrum disorder. Tr. 22-24. At step three, the ALJ found that this impairment does not

meet or medically equal the criteria of an impairment in the Listings. Tr. 24-26.

       Next, the ALJ determined that Plaintiff retained the RFC to perform a full range of work

at all exertional levels with nonexertional limitations. Tr. 26-31. At step four, the ALJ indicated

that Plaintiff has no past relevant work. Tr. 31. At step five, the ALJ relied on the VE’s testimony

to determine that Plaintiff can adjust to work that exists in significant numbers in the national

economy given her RFC, age, education, and work experience. Tr. 31-32. Specifically, the VE

testified that Plaintiff can work as a marker, office cleaner, and retail store laborer. Tr. 32.

Accordingly, the ALJ concluded that Plaintiff was not disabled. Id.

II.    Analysis

       Plaintiff argues that remand is required because the ALJ failed to recognize Dr. Brenda L.

Bierdeman as a treating physician and to properly apply the treating physician rule. ECF No. 11 at

11-16. The Court remands this case because the ALJ violated the treating physician rule, and

therefore it does not address Plaintiff’s remaining arguments.

       The Second Circuit has defined a treating physician as one “who has provided the

individual with medical treatment or evaluation and who has or had an ongoing treatment and

physician-patient relationship with the individual.” Coty v. Sullivan, 793 F. Supp. 83, 85-86

(S.D.N.Y. 1992) (quoting Schisler v. Bowen, 851 F.2d 43, 46 (2d Cir. 1988)); see also 20 C.F.R.

§ 416.927(a)(2).

       Under the treating physician rule, the ALJ must give a treating physician’s opinion

controlling weight if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”



                                                 4
20 C.F.R. § 416.927(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

An ALJ may discount a treating physician’s opinion if it does not meet this standard, but she must

“comprehensively set forth [her] reasons for the weight assigned to a treating physician’s opinion.”

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); see also 20 C.F.R. § 416.927(c)(2) (“We

will always give good reasons in our notice of determination or decision for the weight we give

[the claimant’s] treating source’s opinion.”). Remand is appropriate if the ALJ does not provide

good reasons for rejecting a treating physician’s opinion. Newbury v. Astrue, 321 F. App’x 16, 17

(2d Cir. 2009) (citing Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)) (summary order).

       When a treating physician’s opinion is not given controlling weight, the ALJ considers the

following factors to determine how much weight it should receive: (1) whether the source

examined the claimant; (2) the length, nature, and extent of the treatment relationship; (3) whether

the source presented relevant evidence to support the opinion; (4) whether the opinion is consistent

with the record as a whole; (5) whether a specialist rendered the opinion in his or her area of

expertise; and (6) other factors that tend to support or contradict the opinion. 20 C.F.R. §

416.927(c)(1)-(6).

       Here, the ALJ characterized Dr. Bierdeman as a consultative examiner, even though the

record indicates that Dr. Bierdeman met with Plaintiff on at least three occasions, was in regular

contact with Plaintiff and her mother, administered a variety of tests, and gave two evaluations of

Plaintiff’s condition. Tr. 370-76, 406-13. This constitutes medical treatment and an ongoing

treatment and physician-patient relationship and satisfies the requirements for a treating physician.

Coty, 793 F. Supp. at 85-86.

       Because Dr. Bierdeman was one of Plaintiff’s treating physicians, the ALJ had to give good

reasons for not assigning controlling weight to Dr. Bierdeman’s opinion. She did not do so. The



                                                 5
ALJ gave Dr. Bierdeman’s opinion “partial weight” because, “[a]lthough the evidence

demonstrates the claimant has limitations in functioning, the records do not support marked

restrictions or limitations in excess of those provided in the residual functional capacity.” Tr. 29.

The ALJ does not demonstrate that she considered the relevant factors listed above, nor does she

explain how or why she determined that the record does not support Dr. Bierdeman’s opinion.

Without more, the ALJ has not provided Plaintiff or the Court with good reasons for rejecting that

opinion, and her conclusory evaluation of Dr. Bierdeman’s opinion mandates remand. Marchetti

v. Colvin, No. 13-CV-02581(KAM), 2014 WL 7359158, at *13 (E.D.N.Y. Dec. 15, 2014) (quoting

Ely v. Colvin, No. 14-CV-6641P, 2016 WL 315980, at *4 (W.D.N.Y. Jan. 27, 2016) (“[A]n ALJ

may not reject a treating physician’s opinion based solely on such conclusory assertions of

inconsistency with the medical record.”)). Accordingly, the Court remands this case for further

administrative proceedings.

                                         CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 11) is GRANTED, the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 16) is DENIED, and this matter

is REMANDED to the Commissioner for further administrative proceedings consistent with this

opinion pursuant to sentence four of 42 U.S.C. § 405(g). See Curry v. Apfel, 209 F.3d 117, 124

(2d Cir. 2000); 42 U.S.C. § 1383(c)(3). The Clerk of Court will enter judgment and close this case.

       IT IS SO ORDERED.

Dated: July 15, 2019
       Rochester, New York
                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 6
